EX-10.4.A 3 e31090exv10w4wa.htm EX-10.4.A: AMENDMENT TO EMPLOYMENT AGREEMENT D>

 

  •  

the ability to leverage the available capacity at MFS’ established manufacturing
operations;

 

  •  

advancing the company’s stated strategy of achieving customer diversification;

 

  •  

enhanced design capabilities by allowing us to tap into MFS’ Singapore-based
design center, as MFS’ design center has developed new product platforms, many
of which are targeted to high-growth Asian markets;

 

  •  

enhanced marketing resources and research and development activities through
expanded geographic presence;

 

  •  

broadened development and acceleration in obtaining new customer opportunities
and new product applications;

 

  •  

reduced exposure to geographic-related risks through the addition of added
facilities in other countries;

 

  •  

reduced overall effective tax rate through expansion of operations and
activities in countries with lower tax rates;

 

  •  

improved operational efficiencies by streamlining the manufacturing capabilities
of both companies;

 

  •  

decreased manufacturing costs in connection with purchased materials commonly
used by both companies;

 

  •  

the current industry, economic and market conditions and trends, including the
possibility of industry consolidation;

 

  •  

the nature and effectiveness of existing products to be sold by the combined
company and the fact that the customer base to be served will be broader and
more diverse;

 

  •  

the opportunity for our stockholders to participate in a larger company and, as
stockholders of the combined company, benefit from future growth of the combined
company;

 

